                        Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 1 of 9


                   1    LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     140 Scott Drive
                         Menlo Park, California 94025
                   3     T: (650) 328-4600 / F: (650) 463-2600
                         matt.rawlinson@lw.com
                   4
                          Colleen C. Smith (SBN 231216)
                   5      12670 High Bluff Drive
                          San Diego, California 92130
                   6      T: (858) 523-5400 / F: (858) 523-5450
                          colleen.smith@lw.com
                   7
                       Attorneys for Defendants Lyft, Inc., Logan Green,
                   8   John Zimmer, Brian Roberts, Prashant (Sean)
                       Aggarwal, Jonathan Christodoro, Ben Horowitz,
                   9   Valerie Jarrett, David Lawee, Hiroshi Mikitani, Ann
                       Miura-Ko, and Mary Agnes (Maggie) Wilderotter
               10
                       [Additional Counsel on Signature Pages]
               11

               12                                  UNITED STATES DISTRICT COURT

               13                             NORTHERN DISTRICT OF CALIFORNIA

               14                                          OAKLAND DIVISION

               15      IN RE LYFT, INC. DERIVATIVE                    Lead Case No. 4:20-cv-09257-HSG
                       LITIGATION
               16                                                     JOINT STIPULATION AND
               17                                                     ORDER CONSOLIDATING AND
                       This Document Relates to:                      STAYING RELATED ACTION (as
               18                                                     modified)
                                       ALL ACTIONS
               19                                                     Hon. Haywood S. Gilliam, Jr.
               20
                       BRAD SHUMAN, Derivatively on Behalf of         Case No. 4:21-cv-01263-WHO
               21      LYFT, INC.,

               22                             Plaintiff,
                             v.
               23
                       LOGAN GREEN, JOHN ZIMMER, BRIAN
               24
                       ROBERTS, PRASHANT AGGARWAL, ANN
               25      MIURA-KO, VALERIE JARRETT, DAVID
                       LAWEE, MARY AGNES WILDEROTTER,
               26      HIROSHI MIKITANI, and BEN HOROWITZ,
               27                             Defendants,
               28

                                                                                                 JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                                  CONSOLIDATING AND STAYING RELATED ACTION
                                                                             CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                        Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 2 of 9


                   1
                          -and-
                   2

                   3   LYFT, INC., a Delaware Corporation,

                   4                         Nominal Defendant.

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       CONSOLIDATING AND STAYING RELATED ACTION
                                                                  CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                         Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 3 of 9


                   1          Pursuant to the Court’s Order Consolidating Related Actions and Appointing Co-Lead

                   2   Counsel and Additional Counsel (ECF No. 9), the Parties submit the following:

                   3          WHEREAS, Plaintiffs Vishal Mehta, Yao Hong Kok, and Ron Chenoy each filed

                   4   putative stockholder derivative actions on September 30, 2020, December 21, 2020 and

                   5   December 21, 2020, respectively, on behalf of Nominal Defendant Lyft, Inc. (“Lyft” or the

                   6   “Company”) against Defendants John Zimmer, Logan Green, Brian Roberts, Prashant (Sean)

                   7   Aggarwal, David Lawee, Hiroshi Mikitani, Ann Miura-Ko, Mary Agnes (Maggie) Wilderotter,

                   8   Jonathan Christodoro, Ben Horowitz, and Valerie Jarrett (the “Individual Defendants,” and

                   9   collectively with Lyft, “Defendants”);

               10             WHEREAS, on January 4, 2021, the Court consolidated Plaintiff Mehta, Plaintiff Kok,

               11      and Plaintiff Chenoy’s (the “Consolidated Action Plaintiffs”) respective derivative actions (ECF

               12      No. 9) (the “Consolidation Order”) into the above-captioned In re Lyft Inc. Derivative Litigation

               13      case (the “Consolidated Derivative Action”);

               14             WHEREAS, the Consolidation Order appointed The Brown Law Firm, P.C. and Levi &

               15      Korsinsky, LLP as Co-Lead Counsel, and The Rosen Law Firm, P.A. as Additional Counsel, in

               16      the Consolidated Derivative Action;

               17             WHEREAS, the Consolidation Order applies to “each related shareholder derivative

               18      action involving the same or substantially the same allegations, claims, and defendants, and

               19      arising out of the same, or substantially the same, transactions or events as the Consolidated

               20      Action, that is subsequently filed in, removed to, reassigned to, or transferred to this Court

               21      (‘Potential Subsequent Related Derivative Action’)” (ECF No. 9);

               22             WHEREAS, pursuant to the Consolidation Order, “the terms of all orders, rulings, and

               23      decisions in the Consolidated Action shall apply to Potential Subsequent Related Derivative

               24      Actions filed in this Court, removed to this Court, reassigned to this Court, or transferred to this

               25      Court from another court” (ECF No. 9);

               26             WHEREAS, an earlier-filed and factually related securities class action is pending in the

               27      United States District Court for the Northern District of California, captioned In re Lyft, Inc.

               28      Securities Litigation, Lead Case No. 4:19-cv-02690-HSG (the “Federal Class Action”), in which

                                                                                                   JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                          1         CONSOLIDATING AND STAYING RELATED ACTION
                                                                               CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                           Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 4 of 9


                   1   plaintiff asserts federal securities claims against the Company and certain of its current and

                   2   former officers and directors (all of whom are defendants in the Consolidated Derivative

                   3   Action);

                   4           WHEREAS, on January 21, 2021, the Court entered an order relating the Consolidated

                   5   Derivative Action to the Federal Class Action (ECF No. 17);

                   6           WHEREAS, on February 17, 2021, the Court entered an order temporarily staying the

                   7   Consolidated Derivative Action in its entirety (including all discovery) until this Court enters

                   8   final judgment or issues a ruling on any motions for summary judgment filed in the Federal Class

                   9   Action, whichever is earlier (“Stay Order”) (ECF No. 34);

               10              WHEREAS, on February 22, 2021, Plaintiff Brad Shuman1 filed a shareholder derivative

               11      action on behalf of Nominal Defendant Lyft in this Court alleging breaches of fiduciary duty and

               12      unjust enrichment, and seeking contribution under Section 11(f) of the Securities Act of 1933

               13      and Section 21D of the Securities Exchange Act of 1934 against Defendants Logan Green, John

               14      Zimmer, Brian Roberts, Prashant Aggarwal, Ann Miura-Ko, Valerie Jarrett, David Lawee, Mary

               15      Agnes Wilderotter, Hiroshi Mikitani, Ben Horowitz, and Nominal Defendant Lyft., captioned

               16      Shuman v. Green, et al., Case No. 4:21-cv-01263-DMR (the “Shuman Action”);

               17              WHEREAS, undersigned counsel for Defendants hereby accept service on behalf of

               18      Defendants with regard to the Shuman Action and waive service of the summons on Defendants

               19      for the Shuman Action;

               20              WHEREAS, the Shuman Action was assigned to and is currently pending before the

               21      Honorable Magistrate Judge Donna M. Ryu;

               22              WHEREAS, the Consolidated Derivative Action and the Shuman Action make

               23      substantially similar allegations against the same parties, and involve the same questions of law

               24      and fact;

               25              WHEREAS, the Shuman Action is a Subsequent Related Derivative Action as defined in

               26      the Consolidation Order;

               27
                       1
               28        Collectively with Consolidated Action Plaintiffs, “Plaintiffs.” And Plaintiffs, collectively with
                       the Defendants, the “Parties.”
                                                                                                   JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                         2          CONSOLIDATING AND STAYING RELATED ACTION
                                                                               CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                         Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 5 of 9


                   1          WHEREAS, pursuant to the Consolidation Order, the Shuman Action shall be

                   2   consolidated for all purposes, including pre-trial proceedings and trial, with the Consolidated

                   3   Derivative Action;

                   4          WHEREAS, pursuant to the Consolidation Order, all orders entered in the Consolidated

                   5   Derivative Action, including, but not limited to, the Consolidation Order and the Stay Order,

                   6   shall apply to the Shuman Action;

                   7          WHEREAS, without waiving any rights, arguments, or defenses, the Parties to the

                   8   Consolidated Action and the Shuman Action agree that the Shuman Action should be

                   9   consolidated with the Consolidated Derivative Action and that all orders entered in the

               10      Consolidated Derivative Action shall apply to the Shuman Action.

               11             IT IS ACCORDINGLY HEREBY STIPULATED by and among the Parties through their

               12      respective counsel of record and subject to the approval of the Court, in order to facilitate the

               13      efficient prosecution of this action, as follows:

               14             1.      The Shuman Action, Case No. 4:21-cv-01263-DMR, shall be consolidated for all

               15      purposes, including pre-trial proceedings and trial, with the Consolidated Derivative Action,

               16      under Case No. 4:20-cv-09257-HSG (the Consolidated Derivative Action).

               17             2.      Every pleading in the Consolidated Derivative Action shall continue to bear the

               18      following caption:

               19                                   UNITED STATES DISTRICT COURT

               20                                NORTHERN DISTRICT OF CALIFORNIA

               21
                       IN RE LYFT, INC. DERIVATIVE                         Lead Case No. 4:20-cv-09257-HSG
               22      LITIGATION
               23

               24      This Document Relates to:
               25                        ALL ACTIONS
               26

               27             3.      All papers filed in connection with the Consolidated Derivative Action shall
               28      continue to be maintained under Lead Case No. 4:20-cv-09257-HSG.
                                                                                                   JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                           3        CONSOLIDATING AND STAYING RELATED ACTION
                                                                               CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                         Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 6 of 9


                   1          4.      Consistent with the terms of the Consolidation Order (ECF No. 9), all orders

                   2   entered in the Consolidated Derivative Action, including but not limited to the Consolidation

                   3   Order and the Stay Order (ECF No. 34) shall apply to the Shuman Action.

                   4          5.      Any previously scheduled hearings or deadlines, including the deadline to answer,

                   5   move, or otherwise respond to the complaint in the Shuman Action shall be vacated.

                   6

                   7   IT IS SO STIPULATED.

                   8   Dated: March 9, 2021                             Respectfully submitted,

                   9    THE BROWN LAW FIRM, P.C.                        LATHAM & WATKINS LLP
               10
                        /s/ Robert C. Moest                             /s/ Colleen C. Smith
               11       Robert C. Moest, Of Counsel, SBN 62166          Colleen C. Smith (CA Bar No. 231216)
                            2530 Wilshire Boulevard, Second Floor          12670 High Bluff Drive
               12           Santa Monica, California 90403                 San Diego, CA 92130
                                                                           T: (858) 523-5400 / F: (858) 523-5450
                            Telephone: (310) 915-6628                      Colleen.Smith@lw.com
               13           Facsimile: (310) 915-9897
               14           Email: RMoest@aol.com                       Matthew Rawlinson (CA Bar No. 231890)
                                                                         140 Scott Drive
               15       Timothy Brown (pro hac vice)                     Menlo Park, CA 94025
                           240 Townsend Square                           T: (650) 328-4600 / F: (650) 463-2600
               16          Oyster Bay, NY 11771                          matthew.rawlinson@lw.com
                           Telephone: (516) 922-5427
               17                                                       Counsel for Defendants Lyft, Inc., Logan
                           Facsimile: (516) 344-6204                    Green, John Zimmer, Brian Roberts,
               18          Email: tbrown@thebrownlawfirm.net            Prashant Aggarwal, Jonathan
                                                                        Christodoro, Ben Horowitz, Valerie
               19                                                       Jarrett, David Lawee, Hiroshi Mikitani,
                        LEVI & KORSINSKY, LLP                           Ann Miura-Ko, and Mary Agnes
               20       Adam Apton                                      Wilderotter
                           388 Market Street, Suite 1300
               21          San Francisco, CA 94111
               22          Telephone: 415-373-1671
                           Facsimile: 415-484-1294
               23          Email: aapton@zlk.com
                        Gregory M. Nespole (pro hac vice)
               24          55 Broadway, 10th Floor
                           New York, New York 10006
               25
                           Telephone: 212.363.7500
               26          Facsimile: 212.363.7171
                           Email: gnespole@zlk.com
               27
                        Co-Lead Counsel for Plaintiffs
               28

                                                                                                 JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                        4         CONSOLIDATING AND STAYING RELATED ACTION
                                                                             CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                       Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 7 of 9


                   1   ROBBINS LLP
                   2   /s/ Stephen J. Oddo
                   3   Brian J. Robbins (CA Bar No. 190264)
                       Stephen J. Oddo (CA Bar No. 174828)
                   4   Eric M. Carrino (CA Bar No. 310765)
                            5040 Shoreham Place
                   5        San Diego, California 92122
                            Telephone: (619) 525-3990
                   6        Facsimile: (619) 525-3991
                   7        Email: brobbins@robbinsllp.com
                                   soddo@robbinsllp.com
                   8               ecarrino@robbinsllp.com

                   9   Counsel for Brad Shuman
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                              5        CONSOLIDATING AND STAYING RELATED ACTION
                                                                  CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                         Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 8 of 9


                   1                                   SIGNATURE ATTESTATION
                   2          I, Colleen C. Smith, am the ECF User whose ID and password are being used to file this
                   3
                       Joint Stipulation and [Proposed] Order Consolidating and Staying Related Action. In
                   4
                       compliance with Civil L.R. 5-1(i), I hereby attest that concurrence in the filing of this document
                   5
                       has been obtained from each of the other signatories.
                   6
                       Dated: March 9, 2021                                             By: /s/ Colleen C. Smith
                   7

                   8

                   9                                            *       *       *
               10                                                   ORDER
               11
                              PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
               12
                              1.      The Court finds that the Shuman Action, Case No. 4:21-cv-01263-WHO, is
               13
                       related to 4:20-cv-09257-HSG, and orders that it be reassigned to the undersigned judge.
               14
                              2.      The Shuman Action, Case No. 4:21-cv-01263-WHO, shall be consolidated for all
               15
                       purposes, including pre-trial proceedings and trial, with the Consolidated Derivative Action,
               16
                       under Case No. 4:20-cv-09257-HSG (the Consolidated Derivative Action).
               17
                              3.      Every pleading in the Consolidated Derivative Action shall continue to bear the
               18
                       following caption:
               19
                                                   UNITED STATES DISTRICT COURT
               20
                                                NORTHERN DISTRICT OF CALIFORNIA
               21

               22
                       IN RE LYFT, INC. DERIVATIVE                       Lead Case No. 4:20-cv-09257-HSG
               23      LITIGATION

               24
                       This Document Relates to:
               25

               26                       ALL ACTIONS

               27

               28

                                                                                                   JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                         6          CONSOLIDATING AND STAYING RELATED ACTION
                                                                               CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
                         Case 4:21-cv-01263-HSG Document 11 Filed 03/10/21 Page 9 of 9


                   1          4.      All papers filed in connection with the Consolidated Derivative Action shall

                   2   continue to be maintained under Lead Case No. 4:20-cv-09257-HSG.

                   3          5.      The clerk is directed to administratively close the later-filed civil action, Case No.

                   4   4:21-cv-1263-WHO.

                   5          6.      Consistent with the terms of the Consolidation Order (ECF No. 9), all orders

                   6   entered in the Consolidated Derivative Action, including but not limited to the Consolidation

                   7   Order and the Stay Order (ECF No. 34) shall apply to the Shuman Action.

                   8

                   9

               10      Dated: 3/10/2021                              ___________________________________
                                                                     The Honorable Haywood S. Gilliam, Jr.
               11
                                                                     UNITED STATES DISTRICT COURT JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                   JOINT STIPULATION AND ORDER
ATTORNEYS AT LAW
                                                                         7          CONSOLIDATING AND STAYING RELATED ACTION
                                                                               CASE NOS. 4:20-cv-09257-HSG/4:21-cv-01263-WHO
